                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

DARREN DEON JOHNSON,

                      Plaintiff,                   Case No. 1:19-cv-437
v.                                                 Honorable Janet T. Neff
UNKNOWN WILKERSON, et al.,

                      Defendants.
____________________________/

                                            OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Barnes, Hardiman, and Dixon-Ingalls.

                                          Discussion

              I.      Factual Allegations

              Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Muskegon Correctional Facility (MCF) in Muskegon, Muskegon County,
Michigan. The events about which he complains occurred at that facility. Plaintiff sues Health

Unit Manager Unknown Wilkerson, Grievance Coordinator L. Barnes, Librarian E. Hardiman, and

Business Manager Unknown Dixon-Ingalls.

               Plaintiff alleges that in December of 2017 and February of 2018, he sent kites to

health care complaining of continuous severe chest pain, that had previously heralded a heart

attack. Plaintiff states that his kites were completely ignored. On March 7, 2018, Plaintiff

specifically addressed a kite to Defendant Wilkerson, who totally disregarded it. Plaintiff states

that his chest pain continued to worsen.

               On March 11, 2018, Plaintiff filed a grievance, which was rejected as vague by

Defendant Barnes. In the grievance, Plaintiff stated that he had sent kites to health care, which

were ignored, and that he was suffering from severe chest pain and had “received a mild heart

attack.” (ECF No. 1-1, PageID.7). Plaintiff requested pain medication and complained that he

had an abnormality in heart rhythm, which could lead to fainting or sudden death. Id. Plaintiff

listed his symptoms as pain, clammy skin, shortness of breath, and nausea and vomiting. Id.

Plaintiff requested an evaluation in order to diagnose his cardiac condition. Id.

               On May 28, 2018, Defendant Dixon-Ingalls denied Plaintiff’s request for

envelopes, which impeded Plaintiff’s access to medical treatment and to the courts. However, on

May 29, 2019, Plaintiff submitted the instant complaint, which was received by the Court on June

6, 2019. Plaintiff claims that Defendant Hardiman denied his request for copies of the complaint.

Plaintiff continues to suffer with chest pain.

               Plaintiff states that Defendants have violated his rights under the First and Eighth

Amendments. Plaintiff seeks declaratory and injunctive reliefs, as well as compensatory and

punitive damages.



                                                 2
                II.     Failure to State a Claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to
                                                   3
identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

               Plaintiff claims that Defendant Barnes violated his constitutional right by

improperly rejecting his grievance regarding the denial of medical care. Petitioner’s right to

petition government is not violated by Defendant’s failure to process or act on his grievances. The

First Amendment “right to petition government does not guarantee a response to the petition or

the right to compel government officials to act on or adopt a citizen’s views.” Apple v. Glenn, 183

F.3d 477, 479 (6th Cir. 1999).

               Moreover, Defendants’ actions have not barred Plaintiff from seeking a remedy for

his grievances. See Cruz v. Beto, 405 U.S. 319, 321 (1972). “A prisoner’s constitutional right to

assert grievances typically is not violated when prison officials prohibit only ‘one of several ways

in which inmates may voice their complaints to, and seek relief, from prison officials’ while

leaving a formal grievance procedure intact.” Griffin v. Berghuis, 563 F. App’x 411, 415-16 (6th

Cir. 2014) (citing N.C. Prisoners’ Labor Union, Inc., 433 U.S. 119, 130 n.6 (1977)). Indeed,

Plaintiff’s ability to seek redress is underscored by his pro se invocation of the judicial process.

See Azeez v. DeRobertis, 568 F. Supp. 8, 10 (N.D. Ill. 1982). Even if Plaintiff had been improperly

prevented from filing a grievance, his right of access to the courts to petition for redress of his

grievances (i.e., by filing a lawsuit) cannot be compromised by his inability to file institutional

grievances, and he therefore cannot demonstrate the actual injury required for an access-to-the-

courts claim. See, e.g., Lewis v. Casey, 518 U.S. 343, 355 (1996) (requiring actual injury); Bounds

v. Smith, 430 U.S. 817, 821-24 (1977). The exhaustion requirement only mandates exhaustion of

available administrative remedies. See 42 U.S.C. § 1997e(a). If Plaintiff were improperly denied

access to the grievance process, the process would be rendered unavailable, and exhaustion would



                                                 4
not be a prerequisite for initiation of a civil rights action. See Ross v. Blake, 136 S. Ct. 1850, 1858-

59 (2016) (reiterating that, if the prisoner is barred from pursuing a remedy by policy or by the

interference of officials, the grievance process is not available, and exhaustion is not required);

Kennedy v. Tallio, 20 F. App’x 469, 470 (6th Cir. 2001). In light of the foregoing, the Court finds

that Plaintiff fails to state a cognizable claim against Defendant Barnes.

                Plaintiff also contends that Defendants Hardiman and Dixon-Ingalls violated his

First Amendment right of access to the courts by refusing to give him envelopes and copies of his

complaint. In Bounds v. Smith, 430 U.S. 817 (1977), the Supreme Court recognized a prisoner’s

fundamental right of access to the courts. While the right of access to the courts does not allow a

State to prevent an inmate from bringing a grievance to court, it also does not require the State to

enable a prisoner to discover grievances or litigate effectively. Lewis v. Casey, 518 U.S. 343

(1996). Thus, Bounds did not create an abstract, free-standing right to a law library, litigation

tools, or legal assistance. Id. at 351 (1996). Further, the right may be limited by legitimate

penological goals, such as maintaining security and preventing fire or sanitation hazards. See

Acord v. Brown, No. 91-1865, 1992 WL 58975 (6th Cir. Mar. 26, 1992); Hadix v. Johnson, No.

86-1701, 1988 WL 24204 (6th Cir. Mar. 17, 1988); Wagner v. Rees, No. 85-5637, 1985 WL 14025

(6th Cir. Nov. 8, 1985).

                An inmate must make a specific claim that he was adversely affected or that the

litigation was prejudiced. Harbin-Bey v. Rutter, 420 F.3d 571, 578 (6th Cir. 2005); Vandiver v.

Niemi, No. 94-1642, 1994 WL 677685, at *1 (6th Cir. Dec. 2, 1994). “Examples of actual

prejudice to pending or contemplated litigation include having a case dismissed, being unable to

file a complaint, and missing a court-imposed deadline.” Harbin-Bey, 420 F.3d at 578 (citing

Jackson v. Gill, 92 F. App’x 171, 173 (6th Cir. 2004)). Plaintiff has failed to specifically allege



                                                   5
that he was prejudiced in any pending or contemplated litigation. Plaintiff was able to file the

instant complaint, as well as a motion for preliminary injunction and supportive briefs (ECF Nos.

1, 3-5). Plaintiff’s only allegations against Defendants Hardiman and Dixon-Ingalls involve his

ability to access the courts. Therefore, Defendants Hardiman and Dixon-Ingalls are properly

dismissed from this action.

               Finally, Plaintiff claims that Defendant Wilkerson violated his Eighth Amendment

rights by preventing him from getting needed medical care. The Eighth Amendment prohibits the

infliction of cruel and unusual punishment against those convicted of crimes. U.S. Const. amend.

VIII. The Eighth Amendment obligates prison authorities to provide medical care to incarcerated

individuals, as a failure to provide such care would be inconsistent with contemporary standards

of decency. Estelle v. Gamble, 429 U.S. 102, 103-04 (1976). The Eighth Amendment is violated

when a prison official is deliberately indifferent to the serious medical needs of a prisoner. Id. at

104-05; Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001).

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004). If the plaintiff’s claim, however,

is based on “the prison’s failure to treat a condition adequately, or where the prisoner’s affliction

is seemingly minor or non-obvious,” Blackmore, 390 F.3d at 898, the plaintiff must “place

verifying medical evidence in the record to establish the detrimental effect of the delay in medical



                                                 6
treatment,” Napier v. Madison Cty., 238 F.3d 739, 742 (6th Cir. 2001) (internal quotation marks

omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind in denying medical care.” Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837.

               Not every claim by a prisoner that he has received inadequate medical treatment

states a violation of the Eighth Amendment. Estelle, 429 U.S. at 105. As the Supreme Court

explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute an unnecessary and wanton infliction of pain or to be repugnant to the
       conscience of mankind. Thus, a complaint that a physician has been negligent in
       diagnosing or treating a medical condition does not state a valid claim of medical
       mistreatment under the Eighth Amendment. Medical malpractice does not become
       a constitutional violation merely because the victim is a prisoner. In order to state
       a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to
       evidence deliberate indifference to serious medical needs.

Id. at 105-06 (quotations omitted). Thus, differences in judgment between an inmate and prison

medical personnel regarding the appropriate medical diagnoses or treatment are not enough to state

a deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154-55 (6th Cir. 1995); Ward

v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if the

misdiagnosis results in an inadequate course of treatment and considerable suffering. Gabehart v.

Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).




                                                7
               The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner received

inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). If “a

prisoner has received some medical attention and the dispute is over the adequacy of the treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize

claims which sound in state tort law.” Id.; see also Rouster v. Saginaw Cty., 749 F.3d 437, 448

(6th Cir. 2014); Perez v. Oakland Cty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson,

258 F. App’x 720, 727 (6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006);

Edmonds v. Horton, 113 F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x 439, 440 (6th

Cir. 2001); Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998). “Where the claimant received

treatment for his condition, as here, he must show that his treatment was ‘so woefully inadequate

as to amount to no treatment at all.’” Mitchell v. Hininger, 553 F. App’x 602, 605 (6th Cir. 2014)

(quoting Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011)). He must demonstrate that

the care he received was “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” See Miller v. Calhoun Cty., 408 F.3d 803,

819 (6th Cir. 2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

               In this case, Plaintiff alleges that he is suffering from continuous chest pain, that he

has previously had a heart attack, and that Defendant Wilkerson is refusing all of his requests for

evaluation and treatment. The Court concludes that, based on these allegations, Plaintiff’s Eighth

Amendment claim against Defendant Wilkerson may not be dismissed on initial review.

               III.    Motion for Preliminary Injunction

               Plaintiff has filed a motion for a preliminary injunction against Defendant

Wilkerson to compel Wilkerson to provide medical care and treatment (ECF No. 3). In the

declaration in support of the motion (ECF No. 5), Plaintiff states that he has been denied tests,
                                                  8
such as an EKG, which would diagnose the cause of his continuous and severe chest pains.

Plaintiff seeks an order requiring Defendant Wilkerson to arrange the appropriate evaluation and

treatment.

               Preliminary injunctions are “one of the most drastic tools in the arsenal of judicial

remedies.” Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001) (quoting Hanson Trust PLC v.

ML SCM Acquisition Inc., 781 F.2d 264, 273 (2d Cir. 1986)). The issuance of preliminary

injunctive relief is committed to the discretion of the district court. See Ne. Ohio Coal. v.

Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006); Nader v. Blackwell, 230 F.3d 833, 834 (6th Cir.

2000). In exercising that discretion, a court must consider whether plaintiff has established the

following elements: (1) a strong or substantial likelihood of success on the merits; (2) the

likelihood of irreparable injury if the preliminary injunction does not issue; (3) the absence of harm

to other parties; and (4) the protection of the public interest by issuance of the injunction. Id.

These factors are not prerequisites to the grant or denial of injunctive relief, but factors that must

be “carefully balanced” by the district court in exercising its equitable powers. Frisch’s Rest., Inc.

v. Shoney’s, Inc., 759 F.2d 1261, 1263 (6th Cir. 1985); see also Ne. Ohio Coal., 467 F.3d at 1009.

Moreover, where a prison inmate seeks an order enjoining state prison officials, the court is

required to proceed with the utmost care and must recognize the unique nature of the prison setting.

See Glover v. Johnson, 855 F.2d 277, 284 (6th Cir. 1988); Kendrick v. Bland, 740 F.2d 432, 438

n.3 (6th Cir. 1984). The party seeking injunctive relief bears a heavy burden of establishing that

the extraordinary and drastic remedy sought is appropriate under the circumstances.               See

Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002); Stenberg v.

Cheker Oil Co., 573 F.2d 921, 925 (6th Cir. 1978).




                                                  9
               Under controlling Sixth Circuit authority, Plaintiff’s “initial burden” in

demonstrating entitlement to preliminary injunctive relief is a showing of a strong or substantial

likelihood of success on the merits of his section 1983 action. NAACP v. Mansfield, 866 F.2d 162,

167 (6th Cir. 1989). Plaintiff has not done so. It is not at all clear from Plaintiff’s pro se complaint

or subsequent filings that Plaintiff has a substantial likelihood of success on his constitutional

claims. As noted above, although the allegations against Defendant Wilkerson set forth in

Plaintiff’s complaint are sufficient to avoid dismissal on initial review, they are somewhat

conclusory. The Court makes no final determination on this issue, however, it appears at this

preliminary stage that Plaintiff has not made a substantial showing of a violation of his

constitutional rights. Second, the presence of irreparable harm is not evident. A plaintiff’s harm

from the denial of a preliminary injunction is irreparable only if it is not fully compensable by

monetary damages. See Overstreet, 305 F.3d at 578. Plaintiff complains that he has suffered from

chest pain and other symptoms for nearly two years, but he has not alleged any specific facts

establishing that he had an actual heart attack or other incident requiring emergency medical

attention.

               Finally, the interests of identifiable third parties and the public at large weigh

against an injunction. Decisions concerning prison security are vested in prison officials, in the

absence of a constitutional violation. Any interference by the federal courts in the administration

of state prisons is necessarily disruptive. The public welfare therefore militates against the

issuance of extraordinary relief in the prison context, absent a sufficient showing of a violation of

constitutional rights. See Glover, 855 F.2d at 286-87. That showing has not been made here.

While Plaintiff states that there is a danger of injury because of his continued chest pain, his

allegations are largely conclusory.      The Court’s findings under the other three factors are



                                                  10
dispositive of the issue; therefore the issuance of a preliminary injunction is not warranted in this

matter. Accordingly, Plaintiff’s motion for preliminary relief (ECF No. 3) will be denied.




                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Barnes, Hardiman, and Dixon-Ingalls will be dismissed for

failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

Plaintiff’s Eighth Amendment claim against Defendant Wilkerson remains in the case. Moreover,

Plaintiff’s motion for preliminary injunction will be denied.

               An order consistent with this opinion will be entered.



Dated:    September 27, 2019                          /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 11
